PER CURIAM.
The petition for writ of certiorari is granted. Because the circuit court failed to allow petitioner time to file a reply to Respondent Smith’s response, the circuit court’s order denying the petition for writ of certiorari is hereby quashed. We remand for further proceedings in which petitioner is provided an opportunity to reply to the response. See Salow v. State, 766 So.2d 1222 (Fla. 5th DCA 2000).
PETITION GRANTED; ORDER QUASHED; REMANDED for further proceedings.
BROWNING, C.J., WOLF and WEBSTER, JJ., concur.